Name: Commission Regulation (EC) No 2228/94 of 14 September 1994 amending Regulation (EC) No 2163/94 on the supply of fishery products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 9. 94 Official Journal of the European Communities No L 240/9 COMMISSION REGULATION (EC) No 2228/94 of 14 September 1994 amending Regulation (EC) No 2163/94 on the supply of fishery products as food aid HAS ADOPTED THIS REGULATION : Article 1 For lots A, B and C of Regulation (EC) No 2163/94, points 22 and 23 of the Annex are replaced by the following : '22. Amount of the tendering security : lot A : ECU 20 000 ; lot B : ECU 1 900 ; lot C : ECU : 8 760. 23 . Amount of delivery security : lot A : ECU 100 000 ; lot B : ECU 9 500 ; lot C : ECU : 43 800.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 21 63/94 (3) issued an invitation to tender for the supply, as food-aid, of ECU 1 533 000 of fishery products ; whereas some of the conditions specified in the Annex to the Regulation should be altered, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p . 6. 0 OJ No L 230, 3 . 9 . 1994, p . 7.